Case 2:19-cv-00834-JES-MRM Document 61 Filed 09/03/20 Page 1 of 3 PageID 286



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

LOUIS C. NAVARRA,

           Plaintiff,

v.                                 Case No:   2:19-cv-834-FtM-29MRM

PERRY WILSON, KENNETH CODY,
HEATHER CAUSER, and JEFFREY
BARKLEY,

           Defendants.



                            OPINION AND ORDER

      This matter comes before the Court on review of plaintiff’s

Motion for Injunction (Doc. #56) filed on September 1, 2020.

Defendant filed a Response in Opposition (Doc. #57) on September

2, 2020.   For the reasons set forth below, the motion is denied.

      In determining whether preliminary injunctive relief is to be

granted, the Court considers whether the movant has established

(1) a substantial likelihood of success on the merits, (2) that

irreparable injury will be suffered if the relief is not granted,

(3) that the threatened injury outweighs the harm the relief would

inflict on the non-movant, and (4) that entry of the relief would

serve the public interest.      Schiavo ex rel. Schindler v. Schiavo,

403 F.3d 1223, 1225-26 (11th Cir. 2005).             In this Circuit, a

preliminary injunction is “an extraordinary and drastic remedy not

to be granted unless the movant clearly established the ‘burden of
Case 2:19-cv-00834-JES-MRM Document 61 Filed 09/03/20 Page 2 of 3 PageID 287



persuasion’” as to each of the four prerequisites.                  Siegel v.

LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (citation omitted).

Because the movant “must meet all four prerequisites to obtain a

preliminary injunction, failure to meet even one dooms” the motion.

Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1248 (11th Cir.

2016).

       Here, plaintiff, acting pro se, seeks an injunction against

defendants’       attorney    due    to   various   allegations    related   to

discovery.        (Doc. #56.)       Specifically, plaintiff seeks “a cease

and desist order,” requiring counsel “to quit his hostility” and

“curt attitude” towards plaintiff, as well as prohibiting counsel

from making “threats of action” if plaintiff does not comply with

discovery requests.          (Id. p. 2.)      Having reviewed the motion as

well       as   the   attached   exhibits,     it   is   clear   none   of   the

prerequisites for a preliminary injunction have been demonstrated.

Therefore, the motion will be denied. *

       Accordingly, it is now

       ORDERED:

       Plaintiff’s Motion for Injunction is DENIED.

       DONE AND ORDERED at Fort Myers, Florida, this              3rd    day of

September, 2020.


       *
       To the extent plaintiff seeks to impose sanctions against
opposing counsel, he can file the appropriate motion requesting
such relief.



                                          2
Case 2:19-cv-00834-JES-MRM Document 61 Filed 09/03/20 Page 3 of 3 PageID 288




Copies:
Parties of record




                                     3
